Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wale T. Godo (Reg. No. 75,219) on 3/10/2022.

The application has been amended as follows: 
21. (Currently Amended) A non-transitory computer-readable storage medium storing instructions of a bitstreamthat, when executed by a processor, configure the processor to perform:
obtaining, from a bitstream, a geometric modification flag of a current picture, the geometric modification flag indicating whether or not geometric modification is used for intra prediction in the current picture;
obtaining, from the bitstream, reference geometric modification index indicating reference geometric modification information among one or more previously used geometric modification information;
obtaining, from the bitstream, residual geometric modification information indicating a difference between the reference geometric modification information of the current picture and geometric modification information of the current picture;

determining predicted geometric modification information of the current picture based on the reference geometric modification information of the current picture;
determining the geometric modification information of the current picture based on the predicted geometric modification information of the current picture and the residual geometric modification information of the current picture; 
generating a geometrically modified picture of the current picture by modifying a reference picture of the current picture based on the geometric modification information of the current picture; and
generating a prediction block of a current block by performing intra prediction based on samples in the current picture and samples in the geometrically modified picture,
wherein,
the geometrically modified picture is used for the intra prediction of the current block when the samples in the current picture on a prediction direction for the intra prediction are not available,
when the prediction direction for the intra prediction is left, top or top-left, the samples in the current picture are used for the intra prediction of the current block,
when the prediction direction for the intra prediction is right, bottom or bottom-right, the samples in the geometrically modified picture are used for the intra prediction of the current block, and
when the prediction direction for the intra prediction is top-right, or bottom-left, both of the samples in the current picture and the samples in the geometrically modified picture are used for the intra prediction of the current block.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the geometrically modified picture limitations of the independent claims in conjunction with the remaining claim limitations. These limitations are described in paragraphs [0320]-[0325] and fig. 33 of the Applicant’s Specification as filed. 
	Dependent claims 6-10 and 17-20 are also allowed as a result of being dependent on claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW K KWAN/Primary Examiner, Art Unit 2482